Citation Nr: 0713831	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  05-31 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial, compensable rating for right 
hallux valgus.

2.  Entitlement to an initial, compensable rating for left 
hallux valgus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from February to June 2003.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2005 rating decision in which the RO granted 
service connection and assigned an initial 0 percent 
(noncompensable) rating, each, for right and left foot hallux 
valgus, effective October 15, 2004.  In April 2005, the 
veteran filed a notice of disagreement (NOD) with the initial 
ratings assigned; hence, the Board's characterization the 
claims on appeal.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing claims for ratings assigned at the 
time service connection is granted from claims for increased 
ratings for already service-connected disability).  A 
statement of the case (SOC) was issued in August 2005, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in August 2005.

In February 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Since the October 15, 2004 effective date of the grant of 
service connection, the veteran's right and left hallux 
valgus have been manifested, primarily, by objective evidence 
of pain on motion tenderness; pain is described as burning 
and aching that limit the ability to walk or stand.

3.  There is no objective of severe hallux valgus equivalent 
to amputation of either the left or right great toe, 
resection of either metatarsal head, or, alternatively, of 
functional loss in either foot comparable to at least 
moderately severe overall foot disability.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the Board 
finds that the criteria for an initial 10 percent but no 
higher rating, each, for right and left hallux valgus, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5280, 5284 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002)(addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claims, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, VCAA notice should include 
information pertaining to the assignment of disability 
ratings (to include the criteria for all higher ratings), as 
well as information pertaining to the assignment of effective 
dates.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; Pelegrini, 18 
Vet. App. at 119.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2004, the RO provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the appellant, what information and evidence would be 
obtained by VA, and the need for the appellant to advise VA 
of and to submit any further evidence that pertains to the 
claims.  After the grant of service connection, in the August 
2005 SOC, the RO set forth the schedular criteria for 
compensable ratings for hallux valgus.  A March 2006 RO 
letter also informed the appellant how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  After the RO afforded the 
veteran opportunity to respond to each notice identified 
above, the June 2006 supplemental SOC (SSOC) reflects 
readjudication of the claims.  Thus, the RO while not 
provided a notice letter specific to the claims for higher 
ratings, given the above, the Board's partial grant, as noted 
below, and because the appellant and his representative have 
demonstrated a clearly understanding of what is needed 
substantiate each claim for higher rating, the Board finds 
that the appellant is not shown to be prejudiced by the 
timing or form of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
((rejecting the argument that the Board lacks authority to 
consider harmless error).  See also, Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 22, 2007) (holding that notice 
deficiencies are not prejudicial if they did not render the 
claimant without a meaningful opportunity to participate 
effectively in the processing of his or her claim).  The 
Board also points out that neither the veteran nor his 
representative has contended that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.   

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, a March 205 post-service private 
medical statement, and VA examination reports dated in 
November 2004 and June 2006.  Further, there is no indication 
there are outstanding pertinent records to obtain.  While, 
during the February 2007 hearing, the veteran testified that 
she had had seen her primary care physician three times since 
the June 2006 VA examination, she indicated that he did not 
provide any actual treatment for bilateral hallux valgus.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. 537.  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found), are both required.  See 
Fenderson, 12 Vet. App. at 126.

In this case, the RO assigned an initial, noncompensable 
rating, each, for the veteran's right and left foot hallux 
valgus, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280. 

Under Diagnostic Code 5280, a 10 percent rating is warranted 
for unilateral hallux valgus, if severe, equivalent to 
amputation of the great toe or if operated upon with 
resection of the metatarsal head.  

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) rating in every instance in which 
the rating schedule does not provide such a rating and the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
an initial, compensable rating for service-connected right or 
left foot hallux valgus, under Diagnostic Code 5280, have not 
been met at any time since the October 15, 2004, the 
effective date of the grant of service connection for those 
disabilities.

The service medical records show complaints of bilateral foot 
pain and diagnoses of bilateral bunions and hallux valgus.  

On VA examination in November 2004, the veteran reported 
sharp foot pain and difficulty walking at times because of 
significant pain.  On examination, bilateral hallux valgus 
deformity with loss of longitudinal arch was noted.  There 
was tenderness noted of the medial aspect of the metatarsal 
head of the right and left great toes.  The plantar aspect of 
the foot was nontender to palpation.  Dorsiflexion was from 
20 degrees and plantar flexion was from 45 degrees, 
bilaterally.  X-rays of each foot revealed hallux valgus 
deformity bilaterally, more severe on the left than the 
right.  There was no calcaneal spur and no cortical erosion 
or bone destruction.  The diagnoses included bilateral hallux 
valgus deformity with continued foot pain and it was noted 
that the veteran was limited in her activities secondary to 
pain.  The examiner also noted bilateral pes planus, 
untreated. 

A March 2005 private medical statement of Dr. Pinsky 
indicated that the veteran was seen for painful bunions of 
both feet.  Examination revealed significant bilateral 
symptomatic hallux abductovalgus of both feet, more 
symptomatic on the left.  There was some limitation of the 
first metatarsophalangeal on range of motion noted, with no 
crepitus.  Severe pes planus deformity and a posterior tibial 
dysfunction in both along with a functional equinus also were 
noted.  It was indicated that x-rays showed hallux 
abductovalgus deformity with partial joint subluxation, left 
great than right.  It was also noted that the bunion would be 
reducible with surgery.  

On VA examination in June 2006, the veteran reported a 
deformity of her feet with constant pain and discomfort since 
2003.  The pain was described as aching, cramping, 
occasionally burning and sharp, the worst of which was an 8 
on a scale of 10.  She reported that the pain both started by 
itself and with activity and that it was relieved by Naprosyn 
and Tylenol and with soaking the feet.  She reported that she 
was unable to stand for long periods of time and that it was 
too painful to run or to stoop down.  Examination of the feet 
showed deformity of hallux valgus.  There were no hammertoes, 
warts, calluses, ulcerations, corns, ingrown toenails or pes 
planus.  Both feet were painful to motion and tender.  There 
was no edema, disturbance of circulation, weakness, or 
atrophy of muscles.  Pain was induced in the right and left 
ankles on dorsiflexion at 20 degrees and plantar flexion at 
45 degrees.  The feet were tender on the dorsal and plantar 
surfaces.  There was no swelling, cellulites or rigidity.  X-
rays of the right foot revealed degenerative changes with 
osteophyte formation in the first, second and third tarsal or 
metatarsal joints.  There were mild degenerative changes in 
the metatarsophalangeal joint of the great toe with 
subchondral sclerosis and mild hallux valgus.  Hallux valgus 
deformity and plantar spurring of the calcaneous bone with 
moderate dorsal osteophyte at the level of the mid foot was 
noted.  X-rays of the left foot revealed hallux valgus 
deformity and mild degenerative arthritic changes of the mid 
foot and first metatarsal phalangeal joint with hallux valgus 
deformity.  The diagnoses included bilateral bunion deformity 
with hallux valgus bilaterally and calcaneal spurring 
bilaterally with osteophyte formation and osteoarthritis.  

In February 2007, the veteran testified that she had pain in 
both feet, that she described as burning and aching.  She 
indicated that pain limited her ability to walk and caused 
her to change to a job that did not require as much standing.  
She testified that pain was relieved by over the counter pain 
relievers and foot massages.  She indicated that since the 
June 2006 examination, the left foot was slightly worse.  She 
also indicated that since the June 2006 VA examination, she 
had seen her primary care physician three times but that he 
did not provide treatment for the feet.  

Collectively, the evidence cited above does not support a l 
10 percent rating for either foot under Diagnostic Code 5280.  
Objective medical findings do not show that the veteran's 
bilateral hallux valgus are severe or equivalent to 
amputation of the great toe.  While the November 2004 and 
June 2006 VA examiner, and the March 2005 private doctor's 
statement, each noted complaints of foot pain with some pain 
on motion, there is no competent medical evidence indicating 
that severe hallux valgus of either foot, equivalent to 
amputation of the great toe.  The veteran has not had 
resection of the metatarsal head.

However, the Board notes that, alternatively, the appellant's 
right and left foot disabilities could each be rated under 
Diagnostic Code 5284, for residuals of foot injury.  Under 
that diagnostic code, moderate disability warrants a 10 
percent rating, moderately severe disability warrants a 20 
percent rating, and severe disability warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

As indicated above, the veteran has asserted that she has 
pain, and stiffness of her feet, especially with walking or 
standing.  While there is no objective medical findings of 
associated functional loss of either foot associated with the 
service-connection impairment, the medical evidence reveals 
demonstrated tenderness and pain on manipulation of the feet 
on examination, and the assessments included mild 
degenerative arthritic changes of the mid foot and first 
metatarsal phalangeal joint with hallux valgus deformity.  
Given these findings, the veteran's assertions of constant 
pain and associated functional loss, the likelihood of some 
diminishment of foot function with flare-ups and after 
repeated use, and affording the veteran the benefit of the 
doubt (on the question of the severity of the impairment 
attributable to service-connected disability), and 
consideration of sections 4.40 and 4.45 and DeLuca, the Board 
finds that the criteria for a 10 percent rating, for each 
foot, under Diagnostic Code 5284, are met.  Assignment of 
each 10 percent rating is consistent with the intention of 
the rating schedule to recognize painful motion as entitled 
to at least the minimum compensable rating for the joint.  
See 38 C.F.R. § 4.59 (2006).

However, the record, to include the veteran's own assertions, 
do not support a rating greater than 10 percent for either 
foot.  Moderately severe overall foot disability, to warrant 
the next higher, 20 percent rating under Diagnostic Code 
5284, is not shown.  By the veteran's own admission, her foot 
pain is relieved by limiting her standing and walking, over 
the counter medication, and foot soaks.  

Moreover, there is no other diagnostic code pursuant to which 
either disability could be assigned more than the 10 percent 
rating herein assigned.  In the absence of any evidence of 
acquired flatfoot, weak foot, claw foot (pes cavus), 
metatarsalgia, hammer toes, or malunion or non-union of the 
tarsal or metatarsal bones, Diagnostic Codes 5276 to 5283 are 
not applicable.  

While bilateral pes planus was noted on VA examination in 
November 2004, the examiner noted that the condition was not 
shown on the most recent, June 2006 examination.  In any 
event, regardless of the facts that service connection is not 
in effect for pes planus or any other foot condition, and 
that no other foot condition (to include degenerative 
changes) is clearly shown to be medically related to the 
service-connected hallux valgus of each foot, the Board has 
considered the veteran's symptoms (primarily, pain with 
claimed associated functional loss), from whatever source, in 
evaluating each disability under consideration.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (emphasizing that 
if it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to service-connected disability, 
pursuant to 38 U.S.C.A. § 3.102 (2006)).  Even doing so, 
however, does not provide a basis for assignment of more than 
a 10 percent schedular rating for either foot.

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the award of the 
initial 0 percent rating, the veteran's service-connected 
right or left foot hallux valgus has reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b) (cited to in the August 2005 SOC).  
In this regard, the Board notes that neither disability has 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in each assigned 10 percent 
rating).  In February 2007, the veteran testified that she 
had been a manager of a restaurant for 13 years, which 
required being on her feet all the time; she indicated that 
she currently worked at a job that allowed her to sit down 
more to avoid foot pain.  While some interference with 
employment is contemplated in the 10 percent rating herein 
assigned, the Board notes that there is no objective showing 
that her service-connection conditions, alone, compromised 
her prior job, or required her to change jobs.  There also is 
no objective evidence that either disability has warranted 
frequent treatment-much less, frequent periods of 
hospitalization-or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, a 10 percent, but no higher 
rating, for service-connected hallux valgus of each foot, is 
warranted.  




ORDER

An initial 10 percent rating for right hallux valgus is 
granted, subject to the legal authority governing the payment 
of monetary benefits.

An initial, 10 percent rating for left hallux valgus is 
granted, subject to the legal authority governing the payment 
of monetary benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


